Chief Justice Damson* delivered the opinion of the court: The complaint in this case was filed October 29,1942, and alleges that on the 14th day of July, 1941, the claimant was employed by respondent in the Department of Public Welfare at a Kankakee State Hospital in Kankakee, Illinois. That his duties consisted of supervising the work in the laundry of said institution and while in the course of his employment as such supervisor he was, on the 21st day of May, 1942, at about the hour of 7:30 A. M. in the act of adjusting a bar on one of the mangles when his right hand caught between two cogs of said mangle and completely severed the first phalange of the second finger of the right hand. That immediate notice of said injury was given to the respondent; that medical and surgical treatment were given claimant by a staff physician. It is further alleged that he was receiving the sum of $78.75 per month with full maintenance and that said maintenance is of the value of $24.00 per month, making an aggregate wage of $102.75 per month; that his average weekly wage therefore was-$23.71 and that his compensation rate amounted to $11.86. Claimant makes no claim for temporary total disability or for medical or hospital expenses. The Attorney G-eneral files brief, statement and argument on behalf of the respondent, and the claimant waives his right of reply. It is conceded by the respondent that the amount of wages alleged in the complaint is correct and that all provisions of Section (24) of the Workmen’s Compensation Act have been complied with. Upon a full consideration of the record we find that claimant is entitled to an award for this injury. There being no dispute between the claimant and the respondent as to the nature and extent of claimant’s injury and no dispute as to the proper notice having been given to the respondent we make the following award: An award is therefore made in favor of claimant, Koy Fitzgerrell, in the sum of $228.31 as provided under Section (8), Paragraphs (e) and (L) of the Workmen’s Compensation Act for the loss of the first phalange of the second finger of the right hand all of which has accrued and is now payable in a lump sum. This award being subject to the provisions of an Act entitled: “An Act Making an Appropriation to Pay Compensation Claims of State Employees and Providing for the Method of Payment Thereof,” approved June 30, 1941, and being by the terms of such Act, subject to the approval of the Governor, is hereby, if and when approval is given, made payable from the appropriation from the General Revenue Fund in the maimer provided for in such Act.